DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan, Green Chemistry., 2012, 14, pg. 1626-1634 as evidenced by Amberlyst data sheet.
Balakrishnan teaches examples where fructose is mixed with ethanol or butanol in the presence of H2SO4 and then heated to 100˚C thereby forming 

    PNG
    media_image1.png
    85
    101
    media_image1.png
    Greyscale
 where R is ethyl or butyl (Scheme 2; pg. 1629-1630; Fig. 1). Balakrishnan teaches fructose suspended in ethanol using solid acid catalysts, such as Amberlyst 15, gave product 2a (pg. 1630) which is 5-ethoxymethylfurfural (pg. 1627). Ethanol (and butanol) correspond to the claimed organic solvent. Amberlyst 15 is an organic acid catalyst as shown by the Amberlyst data sheet. Fructose was purchased from Acros, USA (pg. 1627) and thus was prepared prior to use. Balakrishnan does not explicitly recite a pressure for the reaction, therefore, the reaction is performed under atmospheric pressure.

Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanborn (US 2012/0059178). 
Sanborn teaches the oxidation of alkoxymethylfurfural to dicarboxylic acid (abstract, ¶ 2529-30, Scheme (IV). 
It is noted that claim 10 uses the product-by-process format by use of the language, “prepared according to a method of claim 1…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. In this case, there is no structural difference between the alkoxymethylfurfural of the prior art and the claims.

Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Diego (US 2012/0283452).
De Diego teaches a process where 2,5-furandicarboxylic acid (“FDCA”) is formed from 5-alkoxymethylfurfural (abstract) and provides examples where FDCA is formed from 5-methoxymethylfurfural and 5-ethoxymethylfurfural (¶ 32-34, Table I).
It is noted that claim 10 uses the product-by-process format by use of the language, “prepared according to a method of claim 1…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. In this case, there is no structural difference between the alkoxymethylfurfural of the prior art and the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan, Green Chemistry., 2012, 14, pg. 1626-1634 in view of Li, Biomass and Bioenergy, 33 (2009) pg. 1182-1187.
The discussion with respect to Balakrishnan above is incorporated herein by reference.
Balakrishnan does not explicitly recite using acetic acid.
However, Li teaches the conversion of fructose to hydroxymethylfurfural (HMF) using organic acids such as acetic acid (abstract). It is noted that Balakrishnan teaches hydroxymethylfurfural is an intermediate between fructose and alkoxymethylfurfural (Scheme 2 of Balakrishnan). 
It would have been obvious to one of ordinary skill in the art to use acetic acid because acetic acid greatly enhances the reaction rates (pg. 1185).
Alternatively, the prior art contains a process which differs from the claims by the substitution of some component with other components. Notably, the difference between Balakrishnan and claims 2 and 6 is the use of acetic acid as a catalyst. The substituted components and their functions were known in the art. Notably, Li teaches that acetic acid catalyzes the reaction of fructose to furfural derivatives. One of ordinary skill could have substituted one known element for another, and the results would have been predictable. Notably, acetic acid would catalyze the decomposition of fructose to furfural derivatives as shown by Li.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764